DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             GARY BRYANT,
                               Appellant,

                                   v.

          LIBERTY MUTUAL FIRE INSURANCE COMPANY,
                          Appellee.

                             No. 4D17-1220

                             [May 24, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE-15-001547
(12).

  Virginia M. Best and Johanna M. Menendez of Lopez & Best, Miami, for
appellant.

  Scot E. Samis and Jonathan S. Tannen of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.